Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 7/14/2022 was received and considered.
Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Prewitt, 60,135, on 8/17/2022.
The application has been amended as follows: 

In CLAIM 1, LINE 8, please REPLACE “policy is embedded in” WITH “policy is integrated with”.
In CLAIM 8, LINE 5, please REPLACE “policy is embedded in” WITH “policy is integrated with”.
In CLAIM 15, LINE 8, please REPLACE “policy is embedded in” WITH “policy is integrated with”.

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 8 and 15, the prior art teaches both embedding policy in a certificate and maintaining validation policies within the same information handling system (as discussed in the prior correspondence), but the prior art lacks — alone or in a reasonable combination — the certificate use policy integrated with the certificate and embedded in the secure boot certificate, where the integrated policy overrides attributes of the embedded policy, in combination with the claims as a whole and as described at least on p. 13 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 17, 2022